Title: To George Washington from Jeremiah Wadsworth, 5–6 June 1780
From: Wadsworth, Jeremiah
To: Washington, George



Dear Sir
Hartford June 5th[–6] 1780

I received Your favour incloseing Copy of a letter to his Excely Governor Trumbull, who is not in Town, but be assured nothing shall be wanting to afford the relief necessary to the Post at West Point. the D.Q.M. Genl here has been supplied with Money from the State Treasury to move the Salted Provision a very considerable part of which is on the way; and some of it must have arrived before this. Your letter will be imediately opened by the Dy Governor, & will be a means of procureing a grant for such further sum, as Mr Hubbard may want to compleat the transportation; of the remaining Salted provisions. if the Governor comes to Town this Evening as I expect will dispatch You his answer in the Morning by express if on any ocasion my services can be of use I beg Your Exceellency freely to command me. I have the honor

to be with the greatest attachment and regard Your Excelly most Obedient Hum. sert

Jere. Wadsworth


June 6th: I had just finished the above when Governor Trumbull arrived—and requested me to detain the Express till this morning[.] he will bring Your Excey the Governors Answer. I am certain nothing in the Governors power will be wanting in this or any other application from Your Excelly and I hope our misfortunes at Charlestown will rouse my Countrymen to such exertions as are necessary—I am with great respect & esteem Your Excy most H. &

Jere. Wadsworth


